20-30918-hcm Doc#2 Filed 08/15/20 Entered 08/15/20 11:36:08 Main Document Pg 1 of 11
20-30918-hcm Doc#2 Filed 08/15/20 Entered 08/15/20 11:36:08 Main Document Pg 2 of 11
20-30918-hcm Doc#2 Filed 08/15/20 Entered 08/15/20 11:36:08 Main Document Pg 3 of 11
20-30918-hcm Doc#2 Filed 08/15/20 Entered 08/15/20 11:36:08 Main Document Pg 4 of 11
20-30918-hcm Doc#2 Filed 08/15/20 Entered 08/15/20 11:36:08 Main Document Pg 5 of 11
20-30918-hcm Doc#2 Filed 08/15/20 Entered 08/15/20 11:36:08 Main Document Pg 6 of 11
20-30918-hcm Doc#2 Filed 08/15/20 Entered 08/15/20 11:36:08 Main Document Pg 7 of 11
20-30918-hcm Doc#2 Filed 08/15/20 Entered 08/15/20 11:36:08 Main Document Pg 8 of 11
20-30918-hcm Doc#2 Filed 08/15/20 Entered 08/15/20 11:36:08 Main Document Pg 9 of 11
20-30918-hcm Doc#2 Filed 08/15/20 Entered 08/15/20 11:36:08 Main Document Pg 10 of
                                        11
20-30918-hcm Doc#2 Filed 08/15/20 Entered 08/15/20 11:36:08 Main Document Pg 11 of
                                        11
